Citation Nr: 1203674	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  10-34 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome, left hand.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976, with additional National Guard service including, most pertinently, active duty for training in 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2009, a statement of the case was issued in May 2010, and a substantive appeal was received in July 2010.  (In August 2010, the Veteran expressly indicated that he did not desire a Board hearing.)


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for carpal tunnel syndrome, left hand, was denied by a July 2004 rating decision; the appellant was notified of the decision, the appellant filed a notice of disagreement in January 2005 and was issued a statement of the case in April 2006, but did not timely perfect an appeal to the Board.

2.  The Veteran's petition to reopen the claim of entitlement to service connection for carpal tunnel syndrome, left hand, was denied by an August 2007 RO rating decision.  The Veteran did not file a notice of disagreement with the denial on this issue.

3.  On a form received in October 2008, the appellant requested that his claim of entitlement to service connection for carpal tunnel syndrome, left hand, be reopened.

4.  Evidence submitted since the August 2007 RO rating decision is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for carpal tunnel syndrome, left hand.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision which denied entitlement to service connection for carpal tunnel syndrome, left hand, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2011).

2.  The August 2007 rating decision which denied entitlement to service connection for carpal tunnel syndrome, left hand, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302 (2011).

3.  New and material evidence has not been received since the August 2007 denial to reopen the appellant's claim of entitlement to service connection for carpal tunnel syndrome, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2006, with notice again in November 2008 in connection with the latest petition to reopen the claim.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  The November 2006 and November 2008 VCAA letters informed the appellant of the basis of the prior final denial and the specific evidence needed to reopen his claim, and the letter advised the appellant of the applicable laws and regulations and the general information and evidence necessary to reopen his service connection claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained responses from the National Personnel Records Center (NPRC), and assisted the appellant in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material Evidence

A claim by the appellant for entitlement to service connection for carpal tunnel syndrome, left hand, was denied by the RO in July 2004; the Veteran was notified of the decision in the same month.  The appellant filed a notice of disagreement in January 2005 and he was issued a statement of the case in April 2006, but did not timely perfect an appeal to the Board.  Consequently, the July 2004 rating decision became final.  38 U.S.C.A. § 7105(c).

A petition by the appellant to reopen the claim for entitlement to service connection for carpal tunnel syndrome, left hand, was denied by the RO in August 2007; the Veteran was notified of the decision in the same month.  The appellant did not file a notice of disagreement with this determination on this issue.  Consequently, the August 2007 rating decision became final with regard to this issue.  38 U.S.C.A. § 7105.

However, applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claims.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, 'credibility' of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

A claimant may submit an application or claim to reopen a disallowed claim, when VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2011).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

The record indicates that, in its July 2004 rating decision, the RO denied the claim of entitlement to service connection for carpal tunnel syndrome, left hand, on the basis that there was no evidence of carpal tunnel syndrome or pertinent injury during active duty military service and there was no evidence of pertinent injury during the Veteran's National Guard service.  The August 2007 RO rating decision denied a petition to reopen the claim, finding that the only new evidence submitted was duplicative and cumulative of evidence already considered in the prior final denial.

The August 2007 rating decision is the last final denial of this claim on any basis.  Nevertheless, as the August 2007 rating decision's basis for denial rests essentially upon finding that there was no new and material evidence to change the key findings in the basis for the July 2004 denial, the Board's discussion of this matter must include a number of references to the July 2004 rating decision's discussion of the original final denial.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The term 'active military, naval, or air service' includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24).

The Veteran specifically contends that his carpal tunnel syndrome had its initial onset during 1999 during National Guard training in Guam.  The Veteran does not otherwise contend that his carpal tunnel syndrome had onset or is due to his period of active duty service in the 1970s.  

Of record at the time of the August 2007 rating decision were the Veteran's service treatment records including records from his active duty service in the 1970s as well as his National Guard Service treatment records from Guam from 1983 through 2003 and additional medical records (including VA and private medical records).  A May 1999 treatment record shows that the Veteran was diagnosed with "CTS, left" signifying carpal tunnel syndrome.  Records show additional treatment for complaints of left shoulder pain and left hand numbness in 1999 and in subsequent years; such complaints were not included in a July 1999 medical determination of injury incurred in the line of duty, and the left hand symptoms were not otherwise associated with any documented injury or trauma, including in the Veteran's own description of the onset of these symptoms in his June 1999 sworn statement included with the service records.  Also of record was a July 1999 service treatment report concerning a determination of injury incurred in the line of duty shows that the Veteran was found to have suffered a back injury in the line of duty during the annual training in June 1999; no left hand carpal tunnel syndrome was determined to have been incurred the line of duty at that time.

As the Veteran's claim is based upon onset of the carpal tunnel syndrome during his annual training with the National Guard in Guam in 1999, the theory of entitlement to service connection can only be established with evidence that the claimed disability was incurred or aggravated in the line of duty.  Based on the above evidence, the RO determined that service connection was not warranted.  Accordingly, in order to present new and material evidence, the appellant must present evidence that newly indicates that the carpal tunnel syndrome was incurred or aggravated in the line of duty with information that was not of record at the time of the July 2004 or August 2007 RO rating decisions' final determinations denying service connection for carpal tunnel syndrome.

The evidence associated with the claims folder subsequent to the July 2004 and August 2007 RO rating decisions includes duplicate copies of service treatment records and medical records that were already of record in addition to other medical records (VA and private) that do not pertain to showing any in-service injury pertinent to carpal tunnel syndrome of the left hand.  New medical records, including a March 2009 VA examination report, reconfirm a diagnosis of carpel tunnel syndrome without any new suggestion of pertinent in-service injury from the Veteran's National Guard duty; private medical records show treatment for the left hand without any new suggestion of pertinent in-service injury from the Veteran's National Guard duty.  Additionally, statements from the Veteran re-asserting that he is entitled to service connection for carpal tunnel syndrome that manifested during his National Guard service have been added to the claims-file since the July 2004 RO rating decision.

The Veteran's contention in this case is explained in his July 2010 substantive appeal statement.  The Veteran specifically contends that a May 1999 service treatment record showing a medical impression of carpal tunnel syndrome prompting nerve conduction testing during National Guard service "was not previously included in the Evidence listed in the Statement of the Case...."  However, the Board finds that multiple copies of the May 1999 National Guard service treatment record were of record at the time of the July 2004 RO rating decision as well as at the time of the August 2007 RO rating decision.  Copies of this report were associated with the claims-file on multiple occasions, including in a May 2003 receipt of service treatment records added to the claims-file.  Indeed, the July 2004 RO rating decision also clearly listed the service treatment records from Guam from 1983 through 2003 amongst the evidence expressly reviewed, and explicitly referred to reviewing the service treatment records documenting that the Veteran "was treated and diagnosed with carpal tunnel syndrome, left hand."

The Board finds that the May 1999 service treatment record identified by the Veteran was clearly of record at the time of the prior final denial of service connection for carpal tunnel syndrome, left hand.  Indeed, it has been of record for each of the prior final denials.

The Board is unable to otherwise find that any new items of evidence received since August 2007 are new and material.  The material evidence is duplicative of evidence already of record, and the new evidence is not materially pertinent to the basis of the prior final denial.  The new evidence simply shows subsequent treatment for carpal tunnel syndrome; the fact that the Veteran had carpal tunnel syndrome and was receiving treatment for this disorder was known at the times of the prior final decisions.  

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the appellant's claim of entitlement to service connection for carpal tunnel syndrome, left hand.  The new evidence does not materially show that the Veteran's carpal tunnel syndrome was incurred or aggravated in the line of duty during National Guard service with any indication beyond what was already of record and considered in the prior final denials.  For these reasons, the Board concludes that the appellant has not presented new and material evidence to reopen his claim.  Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for carpal tunnel syndrome, left hand.  The appeal is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


